The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant's request for continued examination filed on March 23, 2022.

Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission and amendments filed on March 23, 2022, have been entered.

Status of Claims
Amendment of claims 1, 3, 6, 11, and 20; addition of claims 70-81; and cancellation of claims 15-17 is acknowledged.
Claims 1, 3, 6, 11, 14, 18-20 and 70-81 are currently pending and are the subject of this office action.
Claims 3, 75 and 81 are withdrawn since they do not encompass the elected species: Glyceryl palmitostearate as the lipophilic surfactant.
Claims 1, 6, 11, 14, 18-20, 70-74 and 76-80 are presently under examination.

The following species, elected by Applicant, is being examined:
Glyceryl palmitostearate as the lipophilic surfactant


Priority
The present application is a CON of 13/843,403 (ABN) filed on 03/15/2013, which is a CIP of 12/350,930 filed on 01/08/2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.




Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11, 14, 18-20, 70-74 and 76-80 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claim 1 recites: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claim 1 encompasses a pharmaceutical composition (composition comprising a testosterone ester, a lipophilic surfactant and a hydrophilic surfactant) further limited by their physicochemical properties (i.e. testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C).  Therefore, the claims encompass genus of pharmaceutical compositions defined by its physicochemical properties, which is simply a wish to know the identity of such compositions that will satisfy those physicochemical parameters.  Accordingly, there is insufficient written description encompassing a: “pharmaceutical composition of claim 1 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C”, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a : “pharmaceutical composition of claim 1 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “pharmaceutical composition of claim 1 which upon single dose administration to a group of hypogonadal males, the composition provides a mean serum testosterone C avg. t0-24 per mg testosterone equivalent administered of about 1.2 ng/dL/mg to about 2.2 ng/dL/mg”, do not distinguish any particular pharmaceutical composition from other pharmaceutical compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses some formulations of T13 and T14 with very broad ranges of active components and additives (see pages 42-63).
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy certain the instant physicochemical parameters) applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising a T13 or T14 ester that under the conditions disclosed will achieve the physicochemical parameters of the instant claims.
In the absence of structural characteristics that are shared by members of the genus of: “pharmaceutical composition of claim 1 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, excipients and in which proportion should be present in the pharmaceutical composition in order to satisfy the above physicochemical limitations.  In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claim 1.

Similar arguments can be made for the “wherein” clauses of claims 70 and 76.








Claim Rejections - 35 USC § 112 (New Rejection).
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 71 and 77 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claim 6 recites: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claim 6 encompasses a pharmaceutical composition (composition comprising a testosterone ester, a lipophilic surfactant and a hydrophilic surfactant) further limited by their pharmacokinetic (PK) properties (i.e. achieving a certain Cmax of testosterone ester in serum).  Therefore, the claims encompass genus of pharmaceutical compositions defined by its PK properties, which is simply a wish to know the identity of such compositions that will satisfy those PK parameters.  Accordingly, there is insufficient written description encompassing a: “pharmaceutical composition of claim 6 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a : “pharmaceutical composition of claim 1 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg” are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “pharmaceutical composition of claim 1 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”, do not distinguish any particular pharmaceutical composition from other pharmaceutical compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses some formulations of T13 and T14 with very broad ranges of active components and additives (see pages 42-63).
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy certain the instant PK parameters when administered under certain conditions), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising a T13 or T14 ester that under the conditions disclosed will achieve the PK parameters of the instant claims.
In the absence of structural characteristics that are shared by members of the genus of: “pharmaceutical composition of claim 6 wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, excipients and in which proportion should be present in the pharmaceutical composition in order to satisfy the above PK limitations.  In other words, the skilled in the art will not know, based on the limited information provided by Applicant, which ones of the innumerable number of possible combinations of lipophilic surfactants, hydrophilic surfactants, and other excipients, and in which ratios should be present in the pharmaceutical composition in order to achieve the functional limitations of claim 6.

Similar arguments can be made for the “wherein” clauses of claims 71 and 77.




Claim Rejections - 35 USC § 102 (New Rejection).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 6, 11, 14, 18-20, 70-74 and 76-80 are rejected under 35 U.S.C. 102(b) as being anticipated by Dudley et. al. (WO 2006/113505, cited in prior office action).

For claims 1, 20, 70, 74, 76 and 80, Dudley teaches:  that testosterone is poorly soluble in water and when given orally is essentially completely absorbed into the portal circulation, because of first hepatic metabolism.  As such, when testosterone is administered orally, the serum concentration of testosterone is very low.  
To overcome this problem, attempts have been made to alkylate testosterone at the C-17 position, formulate testosterone with lipophilic solvents and surfactants, etc., but without much success (see [0003] through [0006]). 
 In order to solve this problem, the authors teach oral pharmaceutical formulations comprising testosterone esters and an hydrophilic surfactant and a lipophilic surfactant (see [0007] and [0032]) and glyceryl palmitostearate in particular (see [0074]),  and several hydrophilic surfactants (see [0084]-[0093]) and wherein the testosterone ester can be any C2-C17 fatty acid ester (see [0033]), and in particular: testosterone esters of myristic acid (C14, T14) and testosterone esters of tridecanoic acid (C13, T13) (see [0118] and claim 32).  These esters prevent the metabolism of testosterone and as such increase the amount of available testosterone in serum.
The authors also teach that the compositions can be formulated in capsules (see [0109]). The authors also teach specific testosterone ester formulations, wherein the amount of testosterone ester in the capsule ranges from 120 to 400 mg and in combinations with different lipophilic/hydrophilic surfactant ratios (see Table 1 on pages 21-23).
In particular (see composition U on Table 1, page 22), the authors teach a composition comprising 120 mg of testosterone ester (T13 or T14) in a relative amount of 15.00 wt. %, lipophilic surfactant present in a relative amount of 56.65 wt. % (42.49% Labrafil M1944CS plus 14.16% Precirol AT05 (glyceryl palmitostearate)), all these amounts: 120 mf of T13, 15.00 wt. % of T13 and 56.65 wt. % of lipophilic surfactant, anticipate the instantly claimed ranges: 100 mg to 400 mg of T13, 10-30 wt. % of T13, and 55 to 80 wt. % of lipophilic surfactant, of claims 20, 74 and 80. 

Dudley is silent regarding the physicochemical parameters of the instant claims 1, 70 and 76 like: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C”. (claim 1).  However, these physicochemical parameters depend on the specific pharmaceutical composition (active ingredients, carriers, excipients and their proportion within the formulation), which as discussed above, are anticipated by Dudley.  In summary, all the structural limitations of the instant claims (an oral pharmaceutical composition comprising T13 and/or T14, lipophilic surfactants, hydrophilic surfactants, etc.) are disclosed by Dudley.  Further, these PK parameters will also depend on the dose regimen (amount of formulation administered, frequency of administration, etc.) and the patient himself, which are not part of the formulation itself and as such it will be difficult if not impossible to distinguish two different formulations based on their PK parameters once administered to an individual, since the PK parameters will not only depend on the type of formulation, but also on factors that are independent of the formulation like: the dose regimen and the patient himself.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Regarding claims 6, 71 and 77:
Dudley is silent regarding the PK parameters of the instant claims 6, 71 and 77 like: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”.
However, these PK parameters depend on the specific pharmaceutical composition (active ingredients, carriers, excipients and their proportion within the formulation), which as discussed above, are anticipated by Dudley.  In summary, all the structural limitations of the instant claims (an oral pharmaceutical composition comprising T13 and/or T14, lipophilic surfactants, hydrophilic surfactants, etc.) are disclosed by Dudley.  Further, these PK parameters will also depend on the dose regimen (amount of formulation administered, frequency of administration, etc.) and the patient himself, which are not part of the formulation itself and as such it will be difficult if not impossible to distinguish two different formulations based on their PK parameters once administered to an individual, since the PK parameters will not only depend on the type of formulation, but also on factors that are independent of the formulation like: the dose regimen and the patient himself.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

For claims 14, 72 and 78 Dudley teaches that the lipophilic surfactant can be glyceryl palmitostearate (Precirol ATO 5, see [0074], see also Table 1 on pages 21-23).

For claims 18, 73 and 79 Dudley further teaches the presence of a hydrophilic surfactant (see [0007], [0032] and [0084]-[0093]).

Regarding claims 11 and 19, Dudley is silent regarding: the testosterone ester not being fully dissolved in the lipophilic additive at 20 C and is not solubilized in the oral pharmaceutical composition at 30C (Claim 11), or not being solubilized in the composition (claims 19).
However, the solubility of testosterone esters in a formulation or specific additive will depend on the type of testosterone ester, the amount of testosterone ester, and the amounts and ratios of excipients, all of which are anticipated by the teachings of the prior art (Dudley), as such it is expected that the physical properties of the compositions (i.e. testosterone ester solubility) will be the same.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself
	

Claim Rejections - 35 USC § 103 (New Rejection).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 6, 11, 14, 18-20, 70-74 and 76-80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et. al. (WO 2006/113505, cited in prior office action).
.
For claims 1, 20, 70, 74, 76 and 80, Dudley teaches:  that testosterone is poorly soluble in water and when given orally is essentially completely absorbed into the portal circulation, because of first hepatic metabolism.  As such, when testosterone is administered orally, the serum concentration of testosterone is very low.  
To overcome this problem, attempts have been made to alkylate testosterone at the C-17 position, formulate testosterone with lipophilic solvents and surfactants, etc., but without much success (see [0003] through [0006]). 
 In order to solve this problem, the authors teach oral pharmaceutical formulations comprising testosterone esters and an hydrophilic surfactant and a lipophilic surfactant (see [0007] and [0032]) and glyceryl palmitostearate in particular (see [0074]),  and several hydrophilic surfactants (see [0084]-[0093]) and wherein the testosterone ester can be any C2-C17 fatty acid ester (see [0033]), and in particular: testosterone esters of myristic acid (C14, T14) and testosterone esters of tridecanoic acid (C13, T13) (see [0118] and claim 32).  These esters prevent the metabolism of testosterone and as such increase the amount of available testosterone in serum.
The authors also teach that the compositions can be formulated in capsules (see [0109]). The authors also teach specific testosterone ester formulations, wherein the amount of testosterone ester in the capsule ranges from 120 to 400 mg and in combinations with different lipophilic/hydrophilic surfactant ratios (see Table 1 on pages 21-23).
In particular (see composition U on Table 1, page 22), the authors teach a composition comprising 120 mg of testosterone ester (T-ester) in a relative amount of 15.00 wt. %, lipophilic surfactant present in a relative amount of 56.65 wt. % (42.49% Labrafil M1944CS plus 14.16% Precirol AT05 (glyceryl palmitostearate)), all these amounts: 120 mf of T13, 15.00 wt. % of T13 and 56.65 wt. % of lipophilic surfactant, anticipate the instantly claimed ranges: 100 mg to 400 mg of T13, 10-30 wt. % of T13, and 55 to 80 wt. % of lipophilic surfactant of claims 20, 74 and 80.    
The above formulation U does not explicitly teach the testosterone ester T13 or T14.  However, Dudley clearly teaches that the T-esters can be any ester “in accordance with the teachings of the instant invention” (see [0109]) which implies that the esters can be among others T13 (tridecanoic ester) and T14 (myristic) esters (see [0033], [0118] and claim 32).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any T-ester) for another (T13) with an expectation of success, since the prior art establishes that both function in similar manner 

Dudley is silent regarding the physicochemical parameters of the instant claims 1, 70 and 76 like: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of the oral pharmaceutical composition are such that the testosterone ester is not fully dissolved in the lipophilic surfactant at 20 C or the testosterone ester is not solubilized in the oral pharmaceutical composition at 30C”. (claim 1).  However, these physicochemical parameters depend on the specific pharmaceutical composition (active ingredients, carriers, excipients and their proportion within the formulation), which as discussed above, is made obvious by Dudley.  In summary, all the structural limitations of the instant claims (an oral pharmaceutical composition comprising T13 and/or T14, lipophilic surfactants, hydrophilic surfactants, etc.) are disclosed by Dudley.  Further, these PK parameters will also depend on the dose regimen (amount of formulation administered, frequency of administration, etc.) and the patient himself, which are not part of the formulation itself and as such it will be difficult if not impossible to distinguish two different formulations based on their PK parameters once administered to an individual, since the PK parameters will not only depend on the type of formulation, but also on factors that are independent of the formulation like: the dose regimen and the patient himself.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 1, 20, 70, 74, 76 and 80 with a reasonable expectation of success.

Regarding claims 6, 71 and 77:
Dudley is silent regarding the PK parameters of the instant claims 6, 71 and 77 like: “wherein the type and amount of the testosterone ester and the amount and ratio of an excipient of said composition are such that administration of a single dose of said composition to each of a group of hypogonadal males, results a mean serum testosterone C max. of said group of hypogonadal males per mg of testosterone equivalent administered of about 1.4 ng/dL/mg to about 2.8 ng/dL/mg”.
However, these PK parameters depend on the specific pharmaceutical composition (active ingredients, carriers, excipients and their proportion within the formulation), which as discussed above, are made obvious by Dudley.  In summary, all the structural limitations of the instant claims (an oral pharmaceutical composition comprising T13 and/or T14, lipophilic surfactants, hydrophilic surfactants, etc.) are disclosed by Dudley.  Further, these PK parameters will also depend on the dose regimen (amount of formulation administered, frequency of administration, etc.) and the patient himself, which are not part of the formulation itself and as such it will be difficult if not impossible to distinguish two different formulations based on their PK parameters once administered to an individual, since the PK parameters will not only depend on the type of formulation, but also on factors that are independent of the formulation like: the dose regimen and the patient himself.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 6, 71 and 77 with a reasonable expectation of success.

For claims 14, 72 and 78 Dudley teaches that the lipophilic surfactant can be glyceryl palmitostearate (Precirol ATO 5, see [0074], see also Table 1 on pages 21-23).
All this will result in the practice of claims 14, 72 and 78 with a reasonable expectation of success.

For claims 18, 73 and 79 Dudley further teaches the presence of a hydrophilic surfactant (see [0007], [0032] and [0084]-[0093]).
All this will result in the practice of claims 18, 73 and 79 with a reasonable expectation of success.

Regarding claims 11 and 19, Dudley is silent regarding: the testosterone ester not being fully dissolved in the lipophilic additive at 20 C and is not solubilized in the oral pharmaceutical composition at 30C (Claim 11), or not being solubilized in the composition (claims 19).
However, the solubility of testosterone esters in a formulation or specific additive will depend on the type of testosterone ester, the amount of testosterone ester, and the amounts and ratios of excipients, all of which are anticipated by the teachings of the prior art (Dudley), as such it is expected that the physical properties of the compositions (i.e. testosterone ester solubility) will be the same.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 11 and 19 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself


Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 11, 14, 18-20, 70-74 and 76-80 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/181,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Application teach pharmaceutical compositions comprising T13 and T14 esters of testosterone comprising lipophilic and hydrophilic surfactants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner response:
No Terminal Disclaimer has been filed.



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
June 21, 2022.